EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jun Atsushi Nakamura on 5/26/2022.

The application has been amended as follows: 
Amend claim 1 as follows:
1.  An insulated wire, comprising: 
         a conductor; and 
         an insulating film provided in direct contact with the conductor; 
wherein the insulating film comprises a polyimide resin, and the polyimide resin contains a constituting unit (A) derived from 2,2-bis[4-(4-aminophenoxy)phenyl]propane and a constituting unit (B) derived from 9,9-bis(4-aminophenyl)fluorene as a diamine-derived constituting unit;
wherein the polyimide resin has an imide group concentration of 25.0% or less; 

wherein the polyimide comprises at least one kind of the following (C) and (D) as a tetracarboxylic dianhydride-derived constituting unit:
         (C) a constituting unit derived from pyromellitic anhydride; and
         (D) a constituting unit derived from 3,3’,4,4’-biphenyltetracarboxylic dianhydride, and
wherein the ratio of the constituting unit (B) occupied in the diamine-derived constituting unit in the polyimide resin is 3 mol% or more and 15 mol% or less.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Honda (US 2010/0059248) discloses an insulated wire comprising a conductor and an insulating film [abstract; 0003]. The insulating film comprises a polyimide formed from 4,4'-oxydiphthalic anhydride (ODPA) and a first diamine (Y1) selected from a group including 2,2-bis [4-(amino phenoxy)phenyl]propane (BAPP) and a second diamine (Y2) having a fluorene structure such 9,9-bis-4-(aminophenyl) fluorene (FDA) [0031-0035]. The relative ratio of Y1/Y2 is 30/70 to 80/20 [0037]. Therefore, Honda ‘248 teaches a minimum amount of FDA of 20 mol%, which teaches away from the presently claimed invention that requires 3-15 mol%.
Although Honda ‘248 discloses Comparative Example 3 which describes an insulated wire comprising a polyimide made from ODPA, BAPP, and FDA, where the relative ratio of the diamines is 90/10, respectively [0075-0076; Table 2 on p9], this is a comparative example and so one of ordinary skill in the art would not have been motivated to modify this comparative polyimide to arrive at the claimed invention.

Ushiwata (US 2013/0032374) discloses an insulated wire comprising a conductor and an insulation covering comprising a polyamide-imide resin insulating varnish [0003; 0023-0026]. The resin is formed from an amide compound, a diamine, and a tetracarboxylic dianhydride [0019-0021]. The amide compound is also a dianhydride compound and is formed by the reaction of a tricarboxylic anhydride and a diisocyanate component [0042]. The diamine can be selected from a group including 9,9-bis(4-aminophenyl)fluorene (FDA) and 2,2-bis(4-aminophenoxyphenyl)propane (BAPP) [0039]. The imide group concentration is preferably low to reduce the dielectric constant which prevents partial discharge of the insulated wire [0038; 0041]. The dianhydride can include PMDA or BPDA [0040].
Ushiwata discloses the amide and imide group concentrations are low, but does not provide a general teaching of desired concentrations [0041]. Ushiwata is silent with regard a molar ratio of the FDA. Nothing of record indicates it would have been obvious to one of ordinary skill in the art to select to use both BAPP and FDA, wherein the FDA is used in an amount of 3-15 mol%, as well as PMDA or BPDA, while keeping the imide group concentration within the range of 25.0% or less without impermissible hindsight.

Honda (US 2013/0000951) discloses an insulated wire comprising a conductor, a first insulating film, and a second insulating film, wherein both films comprise polyimides [abstract; 0003; 0012-0017]. The polyimide for the second insulating film is synthesized from a dianhydride and a diamine which is selected from a group including 2,2-bis [4-(amino phenoxy)phenyl]propane (BAPP) and 9,9-bis(4-aminophenyl)fluorene (FDA), including a plurality thereof [0038-0040]. The imide group concentration is in the range of 15-36% to provide an insulated wire having a high partial discharge inception voltage and suppressed melting of the films during welding [0024; 0038; 0041-0042]. 
As noted, Honda ‘951 teaches the presence of a first insulating film, which differs from the presently claimed insulating film. Therefore, even if the second insulating film were modified to arrive at the claimed insulating film, the teaching would not meet the requirement that the insulating film is in “direct contact” with the conductor as presently claimed. Additionally, Honda ‘951 is silent with regard a molar ratio of BAPP and FDA.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787